DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 1-31-2019. As directed, no claims have been amended, no claims have been added, and no claims have been cancelled. Thus, claims 1-3 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “can be” renders the claim scope indefinite as it is unclear whether Applicant intends for the claim limitations that succeed the cited phrase to be required or not. The term “can be” could be interpreted in its broadest reasonable sense to mean that the limitations that follow are optional. Examiner suggests amending the claim to read “wherein the is adaptable between a first orientation and a second orientation.
In claim 3, the phrase “a computer chip/printed circuit board/processor” renders the claim scope indefinite. It is unclear whether Applicant intends for the forward slash (/) to indicate that the vibration can include a computer chip or printed circuit board or processor, or conversely if all three of the recited elements are intended to be positively recited. For the purposes of examination, the forward slash (/) will be given its broadest reasonable interpretation such that it indicates that any one of the three recited elements may be present in the vibration ring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lieberman (US 2018/0116904).
Regarding claim 1, Lieberman discloses a vibration ring (100) (paragraph 13, lines 5-10; paragraph 49, lines 1-3; Fig. 1) comprising a housing (101) (paragraph 53, lines 4-7; Fig. 1) and a ring band (203) (paragraph 65, lines 3-6; Figs. 3 and 17), wherein the housing (101) and the ring band (203) comprise cooperating mounting members (see element 204 on band 203 and element 103 on housing 101 in Fig. 3) (paragraph 59, lines 1-4; paragraph 60, lines 1-6; Fig. 3) 
Regarding claim 2, Lieberman discloses the vibrating ring of claim 1, as discussed above.
Lieberman further discloses wherein the ring band (203) can be adaptable between a first orientation, with the ring band (203) perpendicular to the length of the housing (101), and a second orientation, with the ring band (203) parallel to the length of the housing (101), the orientation being configurable by the user (paragraph 60, lines 34-36 describes that a circular base 107 of attachment means 103 used with a circular aperture 205 of attachment means 204 provides for any orientation between the housing 101 and the ring band 203; paragraph 69, lines 25-28 also describes that the housing 101 can be attached to the ring band 203 in any orientation including “outwards, inwards, sideways”; thus, the longitudinal axis of the housing 101 can be oriented perpendicularly to the ring band 203 as seen in Fig. 2, or can be rotated by virtue of the circular attachment means by 90 degrees to achieve a parallel arrangement; see also, for example, paragraph 15, lines 20-21 which indicates that the user moves the housing 101 through its multiple orientations).
Regarding claim 3, Lieberman discloses the vibrating ring of claim 1, as discussed above.
Lieberman further discloses wherein the housing (101) further comprises a motor (601), a user control activator (108), and a power source (602) (paragraph 51, lines 1-8; paragraph 9, lines 4-5 indicates that the “vibration mechanism” comprises a motor).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Dietrich (US 2019/0307637), Boiadjian (US 2004/0020241), and Klein (US 2003/0181835) are all cited for their relevant wearable, vibrating ring designs
-Petrosyan (US 2017/0020247), Cheng (US 2005/0022555), and Quach (US 2003/0089130) are all cited for their reconfigurable gemstone designs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                         

/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785